CLARK, Judge:
The tract of lands described in the complaint is comprised of parts of two tracts of land granted by the State to David Allison as follows: (1) Grant No. 505, dated 27 December 1794, containing 13,705 acres, and (2) Grant No. 551, dated 30 June 1795, containing 1,280 acres. It appears from the descriptions in the grants that the subject tract is located near the Trent River and in or near various swamps and creeks. It is stipulated that Jones-Onslow Land Company has not listed any land for taxation in Jones County since 1927, and that plaintiff has not listed it for taxation at any time, though it claims ownership under the deed from William C. Blossom, Trustee in Liquidation, dated 8 January 1971.
The Court of Common Pleas in Charleston, South Carolina, appointed on 4 October 1969, William C. Blossom “to act as trustee in liquidation of the defendant Jones-Onslow Land Company.”'The said Trustee filed a petition 25 August 1970, reciting thaf plaintiff had offered the sum of $3,200 for any real property that Jones-Onslow Land Company “might own in Jones and Craven Counties,” and that said Trustee “has been unable to determine that Jones-Onslow Land Company owns any real property in either of the two counties.” He recommended acceptance of the offer and sought approval of the Court. However, the record on appeal does not include an order of the court for sale of the land.
It. may be reasonably inferred from the foregoing facts that the subject tract is located in a swamp or river lowlands; that it is in an uninhabited and isolated area; that its use is limited to the growing of trees; and that claim of ownership or interest in acquisition of the tract is stimulated from time to time when the merchantable size of the trees combine with a good lumber market to give the tract an attractive market value.
*552In this action in trespass to try title when defendants denied the ownership of the subject tract, the burden was upon the plaintiff to prove (1) title, (2) the location of its boundaries, and (3) the trespass and damage. State v. Brooks, 279 N.C. 45, 181 S.E. 2d 553 (1971) ; Johnson v. Daughety, 270 N.C. 762, 155 S.E. 2d 205 (1967) ; Hines v. Pierce, 23 N.C. App. 324, 208 S.E. 2d 721 (1974) ; and Pruden v. Keener, 1 N.C. App. 417, 161 S.E. 2d 783 (1968). The plaintiff must rely on the strength of his own title and not on the weakness of defendant’s title. Keller v. Hennessee, 11 N.C. App. 43, 180 S.E. 2d 452 (1971).
Plaintiff sought to carry the burden of proof “by showing a connected chain of title from the sovereign to [it] for the identical lands claimed by [it].” Sledge v. Miller, 249 N.C. 447, 451, 106 S.E. 2d 868, 872 (1959) ; accord, Gahagan v. Gosnell, 270 N.C. 117, 153 S.E. 2d 879 (1967).
Defendants contend that there is a missing link in the plaintiff’s chain of title. “Where a link is missing the chain is severed, and no benefit can accrue from the earlier conveyances.” Sledge v. Miller, supra, at 452, 106 S.E. 2d at 873; accord, State v. Brooks, supra. Defendants put in evidence the trust deed from the State Board of Education and Charles S. Vedder and wife, dated 28 November 1900, to Stephen W. Isler, Baylis Cade and Edward Willis, Trustees, which was registered 7 December 1900. Defendants take the position that the quitclaim deed in plaintiff’s chain of title from the State Board of Education to Jones-Onslow Land Company dated 16 November 1909 conveyed no title or interest in the subject lands because the State Board of Education some nine years before had conveyed all its interest in and to the lands by the aforesaid trust deed.
Plaintiff in rebuttal offered a deed dated 25 July 1904 from Charles S. Vedder and wife to Henry T. Welch for a l/6th interest in the subject lands and mesne conveyances into the plaintiff. And plaintiff contends Charles S. Vedder, under the said trust deed, retained an interest in the subject tract, which by mesne conveyances plaintiff now owns; and that either under this Vedder deed or the 1909 quitclaim deed from the State Board of Education, the plaintiff owns some interest in the lands which entitles it to possession and the right to maintain this action. We find, however, that by the said trust deed, a most unusual instrument, both Charles S. Vedder and wife and the State Board of Education conveyed such legal title as they *553owned at the time to the named trustees. The trust deed recites that Vedder and wife had brought action to recover the lands from the State Board of Education. Apparently, the subsequent provisions of the trust deed constituted the settlement terms of the land action. In consideration of the sum of $1,500.00 paid to the State Board of Education and the sum of $25,000.00 to be paid to said Board on 1 July 1904, Vedder and wife and said Board conveyed lands (including Grants 505 and 551) in fee simple to the three named trustees. Thereafter, the trust deed provided that the trustees would hold the land in trust, gave them the right to sell the lands or any parts thereof until 1 July 1904; upon failure to sell the lands and pay over to said Board the sum of $25,000.00 on or before 1 July 1904, it shall be the duty of the said trustees to reconvey to the State Board of Education all lands and premises that may on said day remain unsold or unconveyed. The trust deed further provided that “the said Stephen W. Isler and Charles S. Vedder and the said Edward Willis shall be entitled to all the rights and interests in said lands over the above $25,000.00, aforesaid, which is to be paid to the State Board of Education. All net proceeds of sales and all moneys over and above the said $25,000.00 which may be in the lands of the trustees shall be accounted for and paid over ... in proportion or shares following, that is to say Stephen W. Isler, l/6th; to the said Edward Willis, l/6th; to the said Charles S. Vedder, 4/6ths. . . .”
Plaintiff offered no evidence of any conveyances or any other action taken by the named trustees under the terms of the said trust deed. And the trust deed did not contain a re-versionary clause which would upon failure to perform vest title to the lands or any part thereof in either the State Board of Education or the other named trust beneficiaries. Under these circumstances, according to the record on appeal, legal title to the subject lands remains in the trustees named in the same trust deed, and neither the State Board of Education in its quitclaim of 16 November 1909 nor Charles S. Vedder and wife by their deed of 25 July 1904 conveyed any interest in and to the subject lands.
Since there is a break in plaintiff’s purported connected chain of title, we find error in the failure of the trial court to grant the motions for directed verdict made by the defendants Lee Thomas Wright, George Evans, and Amos Sykes. The judg*554ment is reversed and the cause is remanded with the direction that the action against all defendants be
Dismissed.
Judges Martin and Arnold concur.